Citation Nr: 0513969	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1982 to April 1982 and again from July 1991 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
entitlement to service connection for sinusitis.  A notice of 
disagreement (NOD) was received in September 2002.  A 
statement of the case (SOC) was issued in January 2003.  A 
substantive appeal (VA Form 9) was received in February 2003.  
This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for service connection for sinusitis 
has been developed and obtained.  

2.  The veteran's sinusitis is not related to his ACDUTRA.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by ACDUTRA.  
38 U.S.C.A. §§ 101 (22), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, the RO sent a 
letter to the veteran in April 2002, which asked him to 
submit certain information, and informed him of the elements 
needed to substantiate a claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Thus, the veteran may 
be considered advised to submit any pertinent evidence in his 
possession.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That notice was sent prior to initial 
adjudication in April 2002.  Therefore, no defect as to 
timing occurred.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  
Specifically, the veteran indicated that all of his records 
were at the VA facility in San Juan, Puerto Rico.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A medical opinion was not requested in this case as there is 
no medical evidence of record tending to show that the 
veteran has sinusitis related to ACDUTRA.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  As 
service and post-service medical records provide no basis to 
grant this claim, the Board finds no basis for a VA 
examination to be obtained.  The Board finds that VA has 
satisfied its duties to inform and assist the veteran.  

II.  Service Connection

The veteran claims that he has sinusitis as a result of an 
accident suffered during ACDUTRA.  He indicates that the 
sinusitis is getting worse.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 
38 C.F.R. § 3.6(a).  The term "active duty for training" 
includes, inter alia, full time duty in the Armed Forces 
performed by Reserves for training purposes.  
See 38 U.S.C.A. § 101(22)(A).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA. 38 U.S.C.A.  
§§ 101(24), 106, 1131.

Following an extensive review of the evidence of record, to 
include service medical records, and VA records after 
service, the evidence does not demonstrate that the veteran's 
sinusitis occurred as a result of an accident in service.  

Service medical records show no finding, treatment or 
diagnosis of sinusitis while serving on ACDUTRA.  As a whole, 
the service medical records provide negative evidence against 
this claim. 

In December 1995, the veteran underwent an MRI through VA 
where it was incidentally noted that the veteran had chronic 
and acute sinusitis involving the left maxillary sinus.  In 
September 1996, VA saw him with complaints of chronic 
sinusitis.  In July 2002, he underwent a VA examination with 
complaints of parietal pain of the face since 1993.  He also 
had nasal stuffiness.  At that time, the examiner indicated 
that there was no clinical or radiological evidence of sinus 
disease.  However, in November 2002, a CT scan showed right 
maxillary and right anterior ethmoidal sinusitis.  

Although there was no evidence in July 2002 of sinus disease, 
on other occasions since service, the veteran has evidence of 
sinusitis on the left and right side.  Unfortunately, at no 
time has any examiner indicate that any diagnosed sinus 
condition was in any way related to either period of ACDUTRA.  
As a whole, the post-service medical records also provide 
negative evidence as its shows a disability that began 
following service with no relationship to service. 

The only evidence linking the veteran's sinusitis to ACDUTRA 
service is the veteran's statements.  It is well established 
that laypersons cannot provide testimony when an expert 
opinion is required.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Therefore, service 
connection for sinusitis is not warranted.  


ORDER

Service connection for sinusitis is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


